Title: To George Washington from Isaac Hubbell, 27 September 1780
From: Hubbell, Isaac
To: Washington, George


                        
                            Respected Sir
                            West Point 27th Septr 80
                        
                        The inclosed few lines from Mr Smith by the commandants permission has been written, would be glad of your
                            Excellencys direction wheither you would have the prisoners indulged with the use of Pen, Ink & Paper—or not. As I
                            dont recollect you gave me any Instructions on that head. I have the Honor to be Your Excellencys Obedient Sarvant 
                        
                            Ic Hubbell A.D.ajt
                            

                        
                    